Indictment, larceny.
David L. Moody. — Arrested the defendant — took him before Justice Leonard, where he confessed. Ques. Was the confession taken down in writing? Ans. I don't know.
Court. — If the confession before the magistrate was taken in writing and signed by the prisoner, parol evidence of the confession cannot be admitted. It is the duty of the magistrate in cases of felony, to reduce the examination of the accused to writing, and offer it to him for his signature. The court would presume that the magistrate did his duty; but they cannot presume that the prisonersigned the confession, as it was optional with him to decline signing it. Unless then there is some proof that the confession was reduced to writing and signed, the court will permit other evidence of the confessions. But these must be shown to have been voluntarily made. (State vs. Eaton, ante, 554.)
The witness stated, that before the confession was made, some of the bystanders said to the prisoner, then under arrest, that "it would be better for him to tell the whole truth," and the question was made whether this was such an inducement held out as would exclude the confession. The court thought it was not; and admitted the confession in evidence. (See Roscoe's Evid. 37-8-9.) *Page 568